NUMBER 13-05-748-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
 
IN RE: ARMANDO RODRIGUEZ
 
On Petition for Writ of Mandamus
 
 
                               MEMORANDUM
OPINION                                    
 
        Before
Chief Justice Valdez and Justices Rodriguez and Garza
                                 Memorandum
Opinion Per Curiam
 
On
December 5, 2005, relator, Armando Rodriguez, filed a petition for writ of
mandamus with this Court.  Relator=s petition for writ of mandamus asks this Court to
order the Respondent, the Honorable Horacio Peña, Presiding Judge of the 92nd
District Court of Hidalgo County, to issue a finding on relator=s motion for documents and records, and provide
relator with copies of all his trial transcripts.  




The
Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief
sought and the petition for writ of mandamus should be denied.  See Tex.
R. App. P. 52.8.  Accordingly, 
the petition
for writ of mandamus is DENIED. 
 
PER CURIAM            
 
Do not publish.
Tex.R.App.P.47.2(b)
Memorandum
Opinion delivered and
filed this the
8th day of December, 2005.